Order filed December 10, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00237-CR
                                 ____________

                         RYAN COLEMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1619943


                                     ORDER

      The reporter’s record in this case was due May 10, 2019. See Tex. R. App.
P. 35.1. On July 11, 2019, this court ordered the court reporter to file the record
within 30 days. The complete record has not been filed with the court. Volumes 1,
7, 9, and 10 are missing from the record. Because the complete reporter’s record
has not been filed timely, we issue the following order.
       We order Arlene Webb, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If does not timely file the record as ordered, we may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Hassan.